Citation Nr: 0829337	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the right shoulder. 

2.  Entitlement to service connection for a cervical spine 
disability, including as secondary to the service connected 
shell fragment wound to the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned at 
the RO in June 2008.  A transcript of the hearing is 
contained in the claims folder.  

New evidence was received from the veteran in July 2008.  
This was accompanied by a waiver of review by the RO.  


FINDINGS OF FACT

1.  Current right shoulder disability is not related to the 
service connected residuals of a shell fragment wound of the 
right shoulder.

2.  The veteran has a current cervical spine disability that 
is the result of his service connected right shoulder 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 
5021 (2007). 

2.  A cervical spine disability has developed secondary to 
the veteran's service connected right shoulder disability, 
and entitlement to service connection is established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.310(a) (2006 & 2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
duties on VA to provide notice and assistance to claimants in 
substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in the appeal for service connection, 
further assistance is unnecessary to aid the veteran in 
substantiating that claim.

As for the veteran's claim for an increased evaluation, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The provisions of 38 C.F.R. 3.159 were recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Federal Register 23353 (Apr. 30, 
2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
January 2006.  The notice included the basic type of evidence 
needed to substantiate the claim for an increased evaluation.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  

However, for an increased-compensation claim, section § 
5103(a) also requires, at a minimum, that the Secretary 
notify the veteran that, to substantiate a claim, the veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The veteran was provided with a letter dated in June 2008 
which includes the notification required by Vasquez-Flores.  
Unfortunately, the information was not provided to the 
veteran prior to the initial adjudication, and his claim has 
not been readjudicated since the receipt of the letter.  

The veteran has not been prejudiced by the delay in receipt 
of complete VCAA notification.  He has had more than 60 days 
to submit additional evidence in response to the receipt of 
the letter.  Additional evidence was received in July 2008.  

Furthermore, the January 2006 VCAA letter notified the 
veteran that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples.  It 
also noted that VA would assist the veteran in obtaining 
employment records, thereby notifying him that the effect of 
his disability on his employment was relevant.  This 
information was provided to the veteran prior to the initial 
adjudication of his claims.  

Although the veteran was not provided with a notification 
letter containing specific information regarding the 
measurements required to prevail in his claims until June 
2008, the Board notes that this information was previously 
provided in his February 2007 statement of the case (SOC).  
The SOC could not provide VCAA compliant notice.  Mayfield.  
It did, however, provide actual knowledge to the veteran.  He 
had a meaningful opportunity to participate in the 
adjudication of the claim after the notice was provided.  In 
this regard, he provided argument and testimony with regard 
to his claim after receiving the notice, and the case was not 
certified to the Board until May 2006, approximately four 
months after the SOC.  He was given an additional period of 
90 days to submit additional argument and evidence or to 
request a hearing after the case was certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  His testimony at the 
June 2008 hearing described the affects of his disability on 
his job as an industrial plumber.  The Board concludes that 
while the veteran may not have received timely notification 
of the exact measurement required for increased evaluations, 
he is aware that the more his limitation of motion is 
impaired, the higher the evaluation that will be assigned.  
Therefore, the Board finds that the duty to notify the 
veteran in his claim for increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his disabilities in January 
2006.  Records have been obtained from VA sources, and there 
is no indication that the veteran is in receipt of ongoing 
private treatment.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 


Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Entitlement to service connection for the residuals of a 
shell fragment wound to the right shoulder was established in 
a July 1970 rating decision.  A zero percent evaluation was 
assigned, effective from March 1970.  This evaluation remains 
in effect. 

The veteran's right shoulder disability is evaluated by 
analogy to the rating code for limitation of motion of the 
arm.  Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

Normal range of motion for the shoulder is flexion from zero 
to 180 degrees, abduction from zero to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The service treatment records show that the veteran was seen 
on January 31, 1968 for a shrapnel wound to the right 
shoulder.  He was treated aboard the U.S.S. Valley Forge.  
The examiner described the wound as superficial.  These 
records state that a small wound was cleansed and dressed.  
After a few days of rest and food the veteran improved.  He 
was discharged on February 5, 1968 for 10 days of light duty.  

The March 1970 discharge examination noted a scar of the 
right shoulder.  The summary stated that this was due to a 
shrapnel wound on January 31, 1968.  The upper extremities 
were found to be normal.  

VA treatment records show that the veteran denied any 
musculoskeletal problems in November 2003.  However, he was 
noted to have chronic right shoulder and neck pain in 
November 2005.  He had developed numbness into the right 
hand.  He denied injury other than the shrapnel wound in 
service.  The shoulders had full range of motion.  

The veteran was afforded a VA examination of the muscles in 
January 2006.  The claims folder was not available for 
review.   The veteran reported an increase in the intensity 
and duration of right shoulder and neck pain and a decrease 
in use of his right arm.  The examiner stated that there were 
associated bone, nerve, vascular and tendon injuries.  
Current symptoms included uncertainty of movement, pain, 
increased fatigability, weakness, and decreased coordination.  
There was no loss of deep fascia, muscle substance or 
atrophy, but intermuscular scarring of the right bicep was 
reported.  The veteran found it difficult to perform any 
overhead work, and he was unable to lift more than 20 pounds 
over his head.  

The examiner stated that there were scattered areas of 
decreased sensation to the right shoulder.  However, there 
were no residuals of any tendon or bone damage, and no muscle 
had been injured, destroyed, or traversed.  Range of motion 
was limited by the disability.  The examiner summarized that 
the impact of the disability on the veteran's occupation 
included decreased concentration, manual dexterity, lifting 
and carrying, reaching, weakness, fatigue, pain, and 
decreased strength.  

Range of motion for the right shoulder was from zero to 100 
degrees of flexion against gravity.  Pain began at 70 
degrees.  Passive range of motion was zero to 130 degrees.  
Abduction was from zero to 110 degrees, with pain at 105 
degrees.  External rotation was from zero to 70 degrees, and 
internal rotation was from zero to 90 degrees.  There was 
additional loss of motion with repetitive use.  An X-ray 
study revealed moderate degenerative arthritis of the 
acromioclavicular joint with probable impingement of the 
rotator cuff.  The diagnosis was arthralgia of the right 
shoulder secondary to shrapnel injury.  

In May 2006, the claims folder was forwarded to the January 
2006 examiner for review.  After the review, the examiner 
stated that the veteran's right shoulder condition was not 
caused by his superficial shrapnel wound.  The rationale was 
that the service medical records showed treatment for a 
superficial right shoulder wound that did not require 
exploration or sutures, and no impairment was noted in the 
discharge examination.  

At the June 2008 hearing, the veteran reported that he 
experienced pain when working overhead or staying in the same 
position for too long. 

The veteran was seen by his VA physician in July 2008.  He 
reported ongoing right shoulder pain as well as neck pain.  
The veteran was using muscle relaxers and pain killers on a 
daily basis.  The right shoulder was restricted in abduction.  

The January 2006 VA examination showed that the veteran's 
right shoulder flexion was limited to 70 degrees with 
consideration of pain.  This range of motion more nearly 
approximates shoulder level, which would warrant a 20 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.71a, Code 5201.  The 
examiner concluded, however, that this impairment was not 
attributable to the service connected right shoulder wound.  
The examiner's opinion was supported by reasons consistent 
with the record.  There is no competent medical opinion 
contrary to that of the VA examiner.

There are other diagnostic codes that could potentially be 
used to rate the veteran's right shoulder disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203, 5301-5304 
(2007).  Inasmuch as the competent medical evidence is to the 
effect that current shoulder symptoms are unrelated to the 
service connected shoulder disability, these diagnostic codes 
could not provide a basis for an increased rating.

While service connection remains in effect for the right 
shoulder wound, but the evidence does not show that it is 
currently manifested by disability that approximates the 
criteria for an increased rating.

In reaching this decision, the Board has considered whether a 
staged rating is appropriate for the period on appeal.  Such 
a rating is not appropriate in this case.  There is only a 
single VA examination for consideration, and no other medical 
evidence that would demonstrate a period of symptomatology 
that would merit an evaluation in excess of the 20 percent 
evaluation assigned by the Board.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Current symptomatology has not been attributed to the service 
connected right shoulder disability, hence there does not 
appear to be evidence of exceptional disability that would 
warrant referral for consideration of an extraschedular 
rating.

Service Connection

The veteran argues that his cervical spine disability has 
developed secondary to his service connected right shoulder 
disability.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Medical evidence establishes that the veteran has a current 
cervical spine disability.  A December 2005 X-ray study 
resulted in an impression of degenerative disc disease at C5 
to C6 and C6 to C7.  The January 2006 VA examination reached 
a diagnosis of cervical arthralgia/myalgia/radiculopathy.  
Therefore, there is clearly evidence of a diagnosis that is 
separate from the service connected disorder. 

There are two conflicting opinions regarding the etiology of 
the veteran's cervical spine disability.  The January 2006 VA 
examiner, a nurse practitioner, found that the cervical spine 
condition was secondary to the service connected shrapnel 
wound to the left shoulder.  However, after a review of the 
claims folder in May 2006, the same examiner changed her 
opinion and found that the cervical spine disability was not 
secondary to the service connected superficial shrapnel 
wound.  She based the change of opinion on the service 
medical records that showed treatment for only a superficial 
wound that did not require exploration or sutures.  

In contrast, a July 2008 opinion has been received from the 
veteran's VA doctor.  This doctor noted that the veteran had 
been wounded while serving in Vietnam in 1968.  Following the 
examination, the doctor stated that it was as likely as not 
that the veteran's cervical spine injury was the result of 
his active duty injury to the right shoulder.  No basis for 
the opinion was provided. 

The Board finds that these two opinions are in relative 
equipoise and entitlement to service connection for a 
cervical spine disability is warranted.  

The May 2006 opinion was made with the benefit of the claims 
folder.  However, there is no indication that the July 2008 
opinion was based on an inaccurate history.  The May 2006 
opinion did not address whether or not the trauma from the 
injury, as opposed to the immediate physical damage from the 
track of the injury, could have resulted in the cervical 
spine disability.  Furthermore, the July 2008 opinion was 
provided by a medical doctor, who would have a higher degree 
of training and education than the nurse practitioner.  
Therefore, these opinions are of relatively equal weight and, 
that being the case, the benefit of the doubt is resolved in 
favor of the veteran.  







ORDER

Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right shoulder is denied. 

Entitlement to service connection for a cervical spine 
disability is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


